    Case:09-11070-MER Doc#:627 Filed:01/30/20            Entered:01/30/20 12:49:01 Page1 of 1
            UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO

                                      Minutes of Proceeding

 January 30, 2020                                            Honorable Michael E. Romero, Presiding
                                                                                      Courtroom C
 In re:
                                                                           Case No. 09-11070 MER
 High Country Club, LLC
                                                                                         Chapter 7
    Debtor.

 Appearances:

 Trustee                                           Counsel
 Debtor                                            Counsel
 Creditor      PHH Mortgage Corporation            Counsel    Cynthia Lowry-Graber

Proceedings:

Application for Unclaimed Funds filed by PHH Mortgage


Orders:

The Court has reviewed the original promissory note and attendant documents and finds they are
sufficient. The application will be granted by separate order.


                                                        BY THE COURT:
                                                        KENNETH S. GARDNER, CLERK



                                                        By:_____________________________
                                                           Deputy Clerk
